Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.   Claims 1, 5, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over ("BWPs for random access in connected mode", QUALCOMM INCORPORATED, .

    For claims 1,5,6,and 10 ,   ("BWPs for random access in connected mode", QUALCOMM INCORPORATED, 3GPP DRAFT, R2-1713806, 17 November 2017) discloses a  method of initiate random access, BWPs for random access in connect mode, and specifically discloses the following technical features (see section 2): The currently active UL BWP has a configured PRACH resource, in this scenario,  the UE best chooses to stay on the active UL BWP, performing access with configured PRACH resources (equivalent to the user equipment transmitting a random access preamble on a currently active UL-BWP of the user equipment if the user equipment has valid physical random access channel PRACH resources with the currently active UL-BWP), if the current active UL BWP does not have configured PRACH resources, one possible choice of UE is to switch back to an initial BWP to perform a RACH procedure (equivalent to the user equipment transmitting the random access preamble on the initial UL-BWP if the currently active UL-BWP of the user equipment does not have valid PRACH resources), in order to perform the remaining RACH procedure, both the gang and the UE need to know the usual search space to use for transmitting or receiving the RAR, so that when the network configures the PRACH resources for the UL BWP, a corresponding usual search space is also configured on the DL BWP, and now the active UL BWP does not have the configured PRACH resources, a possible option is to switch back to performing its RACH procedure on the original BWP.

.

5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

6.    Claims 2, 3, 4, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ("BWPs for random access in connected mode", QUALCOMM INCORPORATED, 3GPP DRAFT, R2-1713806, 17 November 2017) in view of ("Recovering issues for BWP", Huawei, 3GPP DRAFT, R2-1712326, 17 November 2017) and further in view of Murray et al. (2017/0367120).
    For claims 2, 3, 4, 7, 8, and 9. ("BWPs for random access in connected mode", QUALCOMM INCORPORATED, 3GPP DRAFT, R2-1713806, 17 November 2017) in view of ("Recovering issues for BWP", Huawei, 3GPP DRAFT, R2-1712326, 17 November 2017) discloses all the subject matter of the claimed invention with the exception of wherein the PRACH resources are defined according to a legacy 3rd Generation Partnership Project (3GPP) standard,   
the UE receiving a definition of the PRACH resources in a System Information Block (SIB) message prior to sending the Random Access Preamble, and   the UE receiving higher layer information about the initial UL-BWP and the initial DL-BWP prior to sending the Random Access Preamble in a communications network. Murray from the same or similar field of endeavor teaches a provision of wherein the PRACH resources 
the UE receiving a definition of the PRACH resources in a System Information Block (SIB) message prior to sending the Random Access Preamble, and   the UE receiving higher layer information about the initial UL-BWP and the initial DL-BWP prior to sending the Random Access Preamble (See paragraphs 0334 lines 1-10, paragraph 0215 line 1, paragraph 0444 lines 5-7 and paragraph 0258 lines 1-7). Thus, it would have been obvious  before the effective filling date  of the claimed invention  to use wherein the PRACH resources are defined according to a legacy 3rd Generation Partnership Project (3GPP) standard,   the UE receiving a definition of the PRACH resources in a System Information Block (SIB) message prior to sending the Random Access Preamble, and   the UE receiving higher layer information about the initial UL-BWP and the initial DL-BWP prior to sending the Random Access Preamble as taught by Murray et al. in the communication network of ("BWPs for random access in connected mode", QUALCOMM INCORPORATED, 3GPP DRAFT, R2-1713806, 17 November 2017) in view of ("Recovering issues for BWP", Huawei, 3GPP DRAFT, R2-1712326, 17 November 2017) for the purpose of defining the PRACH resources in SIB and using 3GPP standard.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 

7.   Claims 11, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ("BWPs for random access in connected mode", QUALCOMM INCORPORATED, 3GPP DRAFT, R2-1713806, 17 November 2017) in view of ("Recovering issues for BWP", Huawei, 3GPP DRAFT, R2-1712326, 17 November 2017) and further in view of Ling et al. (2017/0238304). 
    For claims 11.15.16.and 20,   ("BWPs for random access in connected mode", QUALCOMM INCORPORATED, 3GPP DRAFT, R2-1713806, 17 November 2017) discloses a  method of initiate random access, BWPs for random access in connect mode, and specifically discloses the following technical features (see section 2): The currently active UL BWP has a configured PRACH resource, in this scenario,  the UE best chooses to stay on the active UL BWP, performing access with configured PRACH resources (equivalent to the user equipment transmitting a random access preamble on a currently active UL-BWP of the user equipment if the user equipment has valid physical random access channel PRACH resources with the currently active UL-BWP), if the current active UL BWP does not have configured PRACH resources, one possible choice of UE is to switch back to an initial BWP to perform a RACH procedure 

For claims  11,15,16,and 20, ("BWPs for random access in connected mode", QUALCOMM INCORPORATED, 3GPP DRAFT, R2-1713806, 17 November 2017) discloses all the subject matter of the claimed invention with the exception of the UE monitoring a Random Access Response (RAR) in an initial DownLink Bandwidth Part (DL-BWP) in a communications network. ("Recovering issues for BWP", Huawei, 3GPP DRAFT, R2-1712326, 17 November 2017) from the same or similar fields of endeavor teaches  discloses an access method, and specifically discloses the following technical features (see pages 1-2): the UE performs an RA procedure on the currently active uplink BWP or on the nurse uplink BWP, the UE monitors the CORESET for RAR on the initial DL BWP, and then receives the RAR on the initial DL BWP (equivalent to the user equipment listening for a random access response on the initial downlink bandwidth portion DL-BWP). Thus, it would have been obvious to the person of ordinary skill in the art before the effective filling date of the invention to use the UE monitoring a Random Access Response (RAR) in an initial DownLink Bandwidth Part (DL-BWP) as 
 
For claims 11, 15, 16, and 20, ("BWPs for random access in connected mode", QUALCOMM INCORPORATED, 3GPP DRAFT, R2-1713806, 17 November 2017) in view of ("Recovering issues for BWP", Huawei, 3GPP DRAFT, R2-1712326, 17 November 2017) discloses all the subject matter of the claimed invention with the exception of a memory and a processor in a communication network. Ling et al. ( 2017/0238304) form the same or similar fields of endeavor teaches a provision of a memory and  a processor ( See paragraph 0076 lines 1-12, paragraph 008 lines 1-5 and paragraph 0085 line 6). Thus, it would have been obvious to the person of ordinary skill in the art at the time of filing date of the invention to use a memory and a processor, as taught by Ling et a. in the communications of ("BWPs for random access in connected mode", QUALCOMM INCORPORATED, 3GPP DRAFT, R2-1713806, 17 November 2017) in view of ("Recovering issues for BWP", Huawei, 3GPP DRAFT, R2-1712326, 17 November 2017) for the purpose of providing code to execute to processing.

8.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.   Claims 12,13,14,17,18,and 19, rejected under 35 U.S.C. 103 as being unpatentable over ("BWPs for random access in connected mode", QUALCOMM INCORPORATED, 3GPP DRAFT, R2-1713806, 17 November 2017) in view of ("Recovering issues for BWP", Huawei, 3GPP DRAFT, R2-1712326, 17 November 2017)  in view of Ling et al. and further in view of Murray et al. (2017/0367120).
    For  claims 12,13,14,17,18,and 19,  ("BWPs for random access in connected mode", QUALCOMM INCORPORATED, 3GPP DRAFT, R2-1713806, 17 November 2017) in view of ("Recovering issues for BWP", Huawei, 3GPP DRAFT, R2-1712326, 17 November 2017) in view of Ling et al. discloses all the subject matter of the claimed invention with the exception of wherein the PRACH resources are defined according to a legacy 3rd Generation Partnership Project (3GPP) standard,  the UE receiving a definition of the PRACH resources in a System Information Block (SIB) message prior to sending the Random Access Preamble, and   the UE receiving higher layer information about the initial UL-BWP and the initial DL-BWP prior to sending the 
the UE receiving a definition of the PRACH resources in a System Information Block (SIB) message prior to sending the Random Access Preamble, and   the UE receiving higher layer information about the initial UL-BWP and the initial DL-BWP prior to sending the Random Access Preamble (See paragraphs 0334 lines 1-10, paragraph 0215 line 1, paragraph 0444 lines 5-7 and paragraph 0258 lines 1-7). Thus, it would have been obvious  before the effective filling date  of the claimed invention  to use wherein the PRACH resources are defined according to a legacy 3rd Generation Partnership Project (3GPP) standard,   the UE receiving a definition of the PRACH resources in a System Information Block (SIB) message prior to sending the Random Access Preamble, and   the UE receiving higher layer information about the initial UL-BWP and the initial DL-BWP prior to sending the Random Access Preamble as taught by Murray et al. in the communication network of ("BWPs for random access in connected mode", QUALCOMM INCORPORATED, 3GPP DRAFT, R2-1713806, 17 November 2017) in view of ("Recovering issues for BWP", Huawei, 3GPP DRAFT, R2-1712326, 17 November 2017) in view of Ling et al.  for the purpose of defining the PRACH resources in SIB and using 3GPP standard.

10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

.
11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171. The examiner can normally be reached Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476